UN|TED STATES DlSTR|CT COURT
EASTERN DlSTR|CT OF MlCH|GAN
SOUTHERN DlVlSlON

BR|DGET WATSON,
P|aintif'f, CASE NO. 18-10689

HON. N|AR|ANNE O. BA`ITAN|

COMM|SS|ONER
OF SOC|AL SECUR|TY,

Defendant.

 

CRDER ADOPT|NG REPORT AND RECOMMENDAT|ON AND GRANTING
DEFENDANT’S MOT|ON FOR SUMMARY JUDGMENT AND
DENY|NG PLA|NT|FF’S MOT|ON FOR SUNIMARY JUDGMENT

 

P|aintiff Bridget Watson brings this action pursuant to 42 U.S.C. § 405(9),
challenging the final decision of the Commissioner denying her application for a period
of disability, disability insurance benefits, and supplemental security income benefits
The case was referred to Magistrate Judge Stephanie` Dawkins Davis pursuant to 28
U.S.C. § 636(b)(1)(B) to review the final decision.

The parties filed cross-motions for summary judgment ln a Report and
Recommendation ("R&R") dated February 25, 2019, Magistrate Judge Davis
recommended that Defendant's motion be granted and that P|aintiff's motion be denied.
|n her R&R, the Magistrate Judge informed the parties that objections to the R&R
needed to be filed within 14 days of service and that a party’s failure to file objections

would waive any further right of appea|. (ECF No. 14 at 22).

Neither party filed an objection Because no objection has been filed in this
case, the parties waived their right to de novo review and appeal. Nloreover, this Court
agrees with the thorough analysis contained in the R&R.

Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation,
DEN|ES Plaintist Nlotion for Summary Judgment, GRANTS Defendant’s l\/lotion for
Summary Judgment, and AFFIRN|S the Commissioner’s decision.

|T |S SO ORDERED.

s »

HON. MAR\ANNE o. BATTAN|
uNlTEo s"rATEs olsTRlcT wer

DATE: J/J~F//‘?
cERTlFchTE oi= sERvicE

Copies of this Order were mailed to ;cYel of record on this date by e»fi|ing

and/or ordinary mai|. @
/B z}\ M/z%

Cas\e|jg§nager

